Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a lane information acquisition unit configured to in claim 1
a steering control unit configured to in claim 1 
a vehicle speed control unit configured to in claim 1 
the vehicle speed control unit is configured to in claim 1 
the lane information acquisition unit is configured to in claim  3 
the vehicle speed control unit is configured to in claim 3 
the vehicle speed control unit sets in claim 4 
the vehicle speed control unit sets the in claim 5 
the vehicle speed control unit sets in claim 6 
the vehicle speed control unit sets the in claim 7 
the lane information acquisition unit is configured to in claim 8 
the vehicle speed control unit is configured to limit in claim 8
the vehicle speed control unit limits in claim 9
the vehicle speed control unit limits in claim 10 
the vehicle speed control unit sets in claim 11 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Tezuka et al. (US Pre-Granted Publication No. US 2020/0180617 A1 hereinafter “Tezuka”).

	Regarding claim 1 embodiments of Tezuka disclose:

	A travel control device for a vehicle, comprising: a lane information acquisition unit configured to acquire lane information which is information of a lane on which the vehicle is traveling; (Tezuka [0072] wherein a camera is used to determine where the vehicle travels) a steering control unit configured to control steering of the vehicle by executing lane travel control to make the vehicle travel along the lane; (Tezuka [0068-0069] [0108] wherein an ECU controls the vehicle, note the lane tracing control is the steering control) and a vehicle speed control unit configured to control a vehicle speed by executing constant speed travel control in which the vehicle is made to travel at a set vehicle speed (Tezuka [0076-0077] wherein a cruise control is used to control a vehicle speed) and/or adaptive cruise control in which the vehicle is made to travel at a speed equal to or lower than the set vehicle speed so as to follow a preceding vehicle, (Tezuka [0078] wherein an adaptive cruise control is used) wherein the vehicle speed control unit is configured to control the vehicle speed during a turn of the vehicle by setting a vehicle speed upper limit value, (Tezuka [0118] [0121] wherein curve cruise control is controlled by the ECU) and the vehicle speed upper limit value is set to different values depending on whether the lane travel control is being executed.  (Tezuka [0106] fig. 6 element 655 wherein a speed for the vehicle is determined based on the throttle opening and the cruise control see also Tezuka [0020-0021] [0041] wherein when the vehicle travels in a curve limits are set for acceleration based on how the driver intends for the curve to be taken by slowing down when a driver intervenes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Tezuka because one of ordinary skill would have been motivated to make this modification in order to combine advantages such as improving comfort and ease of a passenger during curve travel of a vehicle (Tezuka [0007]).

	Regarding claim 2 embodiments of Tezuka discloses all of the limitations of claim 1 and further discloses:

The travel control device according to claim 1, wherein when the lane travel control is being executed, the vehicle speed control unit sets the vehicle speed upper limit value to be lower than when the lane travel control is not being executed.  (Tezuka [0020-0021] [0041] wherein when the vehicle travels in a curve limits are set for acceleration based on how the driver intends for the curve to be taken by slowing down when a driver intervenes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Tezuka because one of ordinary skill would have been motivated to make this modification in order to combine advantages such as improving comfort and ease of a passenger during curve travel of a vehicle (Tezuka [0007]).

	Regarding claim 3 embodiments of Tezuka discloses all of the limitations of claim 2 and further Tezuka further discloses:

	The travel control device according to claim 2, wherein the lane information acquisition unit is configured to acquire a curvature of the lane, (Tezuka [0108-0111] wherein a lane curvature is determined based on sensor information) the vehicle speed control unit is configured to determine the vehicle speed upper limit value based on a prescribed lateral acceleration limit value, (Tezuka [0020-0021] wherein curve speed limits are determined for a vehicle) and F2868US (35468-334) the lateral acceleration limit value is set to a larger value as the curvature of the lane becomes larger. (Tezuka [0141] wherein when the speed management control ends when the curve ends becoming straight). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Tezuka because one of ordinary skill would have been motivated to make this modification in order to combine advantages such as improving comfort and ease of a passenger during curve travel of a vehicle (Tezuka [0007]).

	Regarding claim 4 embodiments of Tezuka disclose all of the limitations of claim 3 and Tezuka further discloses:

	The travel control device according to claim 3, wherein when the lane travel control is being executed, the vehicle speed control unit sets the lateral acceleration limit value to be smaller than when the lane travel control is not being executed.  (Tezuka [0020-0021] [0041] wherein when the vehicle travels in a curve limits are set for acceleration based on how the driver intends for the curve to be taken by slowing down when a driver intervenes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Tezuka because one of ordinary skill would have been motivated to make this modification in order to combine advantages such as improving comfort and ease of a passenger during curve travel of a vehicle (Tezuka [0007]).

	Regarding claim 8 embodiments of Tezuka disclose all of the limitations of claim 3 and further discloses:

	The travel control device according to claim 3, wherein the lane information acquisition unit is configured to acquire the curvature of the lane from a current position of the vehicle on the lane (Tezuka [0179] wherein current images are used to determine lane curvature) to a future position where the vehicle will travel in future, (Tezuka [0119] wherein a future curvature is determined) and the vehicle speed control unit is configured to limit fluctuation of the vehicle speed upper limit value based on the curvature of the lane at the future position.  (Tezuka fig. 6 [0141] wherein when the speed management control ends when the curve ends becoming straight).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Tezuka because one of ordinary skill would have been motivated to make this modification in order to combine advantages such as improving comfort and ease of a passenger during curve travel of a vehicle (Tezuka [0007]).

	Regarding claim 9 embodiments of Tezuka disclose all of the limitations of claim 8 and Tezuka further discloses:

	The travel control device according to claim 8, wherein in a case where the lane travel control that has been executed is stopped while the vehicle is traveling in an increasing curvature section of the lane in which the curvature at the future position is larger than the curvature at the current position, (Tezuka [0141] wherein when the speed management control ends when the curve ends becoming straight) the vehicle speed control unit limits an increase in the vehicle speed upper limit value due to stop of the lane travel control.   (Tezuka [0020-0021] [0041] wherein when the vehicle travels in a curve limits are set for acceleration based on how the driver intends for the curve to be taken by slowing down when a driver intervenes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Tezuka because one of ordinary skill would have been motivated to make this modification in order to combine advantages such as improving comfort and ease of a passenger during curve travel of a vehicle (Tezuka [0007]).

	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Tezuka as applied to claim 1 above, and further in view of Satoh et al. (US Pre-Granted Publication No. US 2019/00031191 A1 hereinafter “Satoh”).

	Regarding claim 5 embodiments of Tezuka disclose all of the limitations of claim 3 and Tezuka further discloses:

	The travel control device according to claim 3, … the vehicle speed control unit sets the lateral acceleration limit value when the lane travel control is being executed to a value smaller than the lateral acceleration limit value when the lane travel control is not being executed.  (Tezuka [0020-0021] [0041] wherein when the vehicle travels in a curve limits are set for acceleration based on how the driver intends for the curve to be taken by slowing down when a driver intervenes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Tezuka because one of ordinary skill would have been motivated to make this modification in order to combine advantages such as improving comfort and ease of a passenger during curve travel of a vehicle (Tezuka [0007]).

	Tezuka does not appear to disclose:

	wherein in a case where the curvature of the lane is larger than a prescribed curvature,

	However, in the same field of endeavor of vehicle controls Satoh discloses:

	“wherein in a case where the curvature of the lane is larger than a prescribed curvature,” (Satoh [0035] wherein the speed increases as the curvature increases over a determined curvature)
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the curvature comparison means of Satoh with the vehicle of Tezuka because one of ordinary skill would have been motivated to make this modification in order to improve safety and comfort for a passenger in a vehicle traveling on a curve (Satoh [0014]).

	Regarding claim 7 embodiments of Tezuka disclose all of the limitations of claim 3 and Tezuka further discloses:

	The travel control device according to claim 3, … the vehicle speed control unit sets the lateral acceleration limit value when the lane travel control is being executed to a value same as the lateral acceleration limit value when the lane travel control is not being executed.  (Tezuka [0020-0021] [0041] wherein when the vehicle travels in a curve limits are set for acceleration based on how the driver intends for the curve to be taken by slowing down when a driver intervenes).

		It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Tezuka because one of ordinary skill would have been motivated to make this modification in order to combine advantages such as improving comfort and ease of a passenger during curve travel of a vehicle (Tezuka [0007]).

	Tezuka does not appear to disclose:

	wherein in a case where the curvature of the lane is smaller than or equal to a prescribed curvature,

However, in the same field of endeavor of vehicle controls Satoh discloses:

	“wherein in a case where the curvature of the lane is smaller than or equal to a prescribed curvature,” (Satoh [0035] wherein the speed increases as the curvature increases over a determined curvature)
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the curvature comparison means of Satoh with the vehicle of Tezuka because one of ordinary skill would have been motivated to make this modification in order to improve safety and comfort for a passenger in a vehicle traveling on a curve (Satoh [0014]).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Tezuka as applied to claim 8 above, and further in view of Satoh and Otake (US Pre-Granted Publication No. US 2018/0037235 A1 hereinafter “Otake”).

	Regarding claim 10 embodiments of Tezuka disclose all of the limitations of claim 8 but does not appear to disclose:

	wherein in a case where the lane travel control that has been stopped is started 
while the vehicle is traveling in a decreasing curvature section of the lane in which the curvature at the future position is smaller than the curvature at the current position, the vehicle speed control unit limits a decrease in the vehicle speed upper limit value due to start of the lane travel control.  

	However, in the same field of endeavor of vehicle controls Otake discloses:

	“wherein in a case where the lane travel control that has been stopped is started” (Otake [0093] wherein a lane travel deceleration begins after following a distance control) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the starting of the lane control of Otake with the vehicle of Tezuka because one of ordinary skill would have been motivated to make this modification in order to allow for the vehicle to be controlled based on the driver determination and preventing jerky driving conditions (Otake [0093] [0003-0007]).

	Additionally, Tezuka and Otake do not appear to disclose:

	while the vehicle is traveling in a decreasing curvature section of the lane in which the curvature at the future position is smaller than the curvature at the current position, the vehicle speed control unit limits a decrease in the vehicle speed upper limit value due to start of the lane travel control.  

	However, in the same field of endeavor of vehicle controls Satoh discloses:

	“while the vehicle is traveling in a decreasing curvature section of the lane in which the curvature at the future position is smaller than the curvature at the current position, the vehicle speed control unit limits a decrease in the vehicle speed upper limit value due to start of the lane travel control.” (Satoh [0054-0055] wherein when the vehicle travels on a curve and decelerates for passenger comfort).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the curvature comparison means of Satoh with the vehicle of Tezuka because one of ordinary skill would have been motivated to make this modification in order to improve safety and comfort for a passenger in a vehicle traveling on a curve (Satoh [0014]).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Tezuka as applied to claim 1 above, and further in view of Yusuke et al. (Foreign Patent Translation No. JP2018024360 A hereinafter “Yusuke”).

	Regarding claim 11 embodiments of Tezuka discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein when the lane travel control is being executed, the vehicle speed control unit sets the vehicle speed upper limit value to be higher than when the lane travel control is not being executed.  

	However, in the same field of endeavor of vehicle controls Yusuke discloses:

	“wherein when the lane travel control is being executed, the vehicle speed control unit sets the vehicle speed upper limit value to be higher than when the lane travel control is not being executed.” (Yusuke [0027-0029] wherein a speed of the vehicle is based on the curve of the road).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the limits of the speed control of Yusuke with the vehicle of Tezuka because one of ordinary skill would have been motivated to make this modification in order to allow for a safety range while travelling a curved road (Yusuke [0003]).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Tezuka and Satoh as applied to claim 1 above, and further in view of Hozumi et al. (US Pre-Granted Publication No. US 2008/0133092 A1 hereinafter “Hozumi”).
	
	Regarding claim 6 embodiments of Tezuka and Satoh disclose all of the limitations of claim 5 but Tezuka does not appear to disclose:

	wherein the vehicle speed control unit sets the lateral acceleration limit value when the lane travel control is being executed to a value smaller than or equal to 3 m/s2 

	However, in the same field of endeavor of vehicle controls Hozumi discloses:

	“wherein the vehicle speed control unit sets the lateral acceleration limit value when the lane travel control is being executed to a value smaller than or equal to …” (Hozumi [0048] wherein a lateral acceleration value is limited to a predetermined value).

	 It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the limited acceleration of Hozumi with the vehicle of Tezuka because one of ordinary skill would have been motivated to make this modification in order to improve control of the vehicle during operation and stabilizing the vehicle (Hozumi [0048] [0045]).

	Additionally, the above references do not appear to disclose

	wherein the vehicle speed control unit sets the lateral acceleration limit value when the lane travel control is being executed to a value smaller than or equal to 3 m/s2 

	However, as Hozumi discloses the claimed invention except for the 3m/s2 limitation, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to set the limit to this certain speed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2015187076 A1 discloses a means for decelerating a vehicle on a roadway when taking a curve
EP 1764277 A1 discloses a vehicle speed control device for allowable curve speeds

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664